Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed December 30, 2019 has been entered.  Claims 33-52 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,375,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim recites: a method of treating a vein, comprising: advancing an elongated intraluminal member from an access site and into a vein (claim 1, lines 1-4), wherein a distal end of the intraluminal member comprises a vein wall disruptor (intraluminal member damages an inner wall of the vein and thus is interpreted as a vein wall disrupter - claim 1, lines 17-20); injecting sclerosant into the vein (claim 8); rotating the intraluminal member or portion thereof in a first direction with a motorized drive system coupled to the intraluminal member or portion thereof, the motorized drive system comprising a motor drive circuit and a motor (claim 1, lines 5-9); and changing the direction of rotation of the intraluminal member or portion thereof (claim 1, lines 10-13).  The difference between claim 52 of the application and the claim 8 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of patent claim 8 is in effect a “species” of the “generic” invention of the instant application claim 52.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 33-35, 38, 39, 41-42, 43-45, 48, 49, and 51-52 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Palermo (US 2010/0125276, hereinafter “Palermo”).
	Regarding claims 33 and 43, Palermo discloses a method of treating a vein (Figs 1-2), comprising: advancing an elongated intraluminal member (elongate flexible member 38 of drilling device 12) from an access site and into a vein (para [0013, 0037]); 
	rotating the intraluminal member or portion thereof in a first direction with a motorized drive system (para [0031]) coupled to the intraluminal member or portion thereof, the motorized drive system comprising a motor drive circuit (14) and a motor (56); 
	detecting entanglement of the intraluminal member or portion thereof with vein tissue (para [0016] – “In one example, threshold value can be set to reverse direction when loose tissue wrapping occurs allowing the user to continue advancing or pull back the luminal drilling system with minimal force. If the rotational direction is not reversed, excessive loose tissue wrapping may cause the rotating tip to become trapped and make it difficult for the user to pull back or advance”) or over penetration of the intraluminal member or portion thereof within vein tissue (para [0016] – “the threshold value can be set to allow for rotation in one direction when the user is advancing the elongate member into the occlusion with an acceptable axial push force, but the threshold will be exceeded and the controller will reverse direction of the motor, typically when the user is applying too large of an axial push force to the elongate member”); and changing the direction of rotation of the intraluminal member or portion thereof (para [0016] – threshold value set to reverse direction); para [0035]).  
	Regarding claims 34 and 44, wherein changing the direction of rotation of the intraluminal member or portion thereof comprises changing the direction of rotation of the motorized drive system (para [0031, 0035, 0039]).  
	Regarding claims 35 and 45, wherein the motor comprises a reversible motor (para [0031, 0035, 0039]).  
	Regarding claims 38 and 48, further comprising periodically reversing the direction of rotation of the intraluminal member or portion thereof (para [0038, 0039] – oscillation provides periodic reversal of the direction; para [0013] – “rotationally oscillated (e.g., rotated in one direction for a period of time, then rotated in the reverse direction for a period of time”).  
	Regarding claims 39 and 49, further comprising programming a motor control and the motor drive circuit to perform the periodic reversal of the direction of rotation (para [0039] – oscillation system 58 of electronic circuitry in the control unit 14).  
	Regarding claims 41 and 51, wherein a distal end of the intraluminal member comprises a vein wall disruptor (para [0034] - distal tip 48 covered with an abrasive material and fully capable of disrupting a vein wall; Fig 2).  
	Regarding claim 42, wherein the motorized drive system is configured to change the direction of rotation when a load threshold is reached or exceeded (para [0016, 0035, 0040-0041]).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-37 and 46-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo (US 2010/0125276), as applied to claims 33 and 43 above, in view of Kiester (US 2004/0147934, hereinafter “Kiester”).  
	Regarding claims 36 and 46, Palermo discloses the invention substantially as claimed as shown above, but fails to disclose the motorized drive system comprises a kinematic chain.  Kiester teaches a rotating and/or oscillating surgical device (para [0021]) comprising a kinematic chain (para [0017], [0021]-[0027] and [0040]-[0048]; Figs. 6A-6D). It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the drive system of Palermo with the drive system having the kinematic chain, as taught by Kiester, since they are known equivalents for performing the same function of rotating and/or oscillating the intraluminal member during surgical treatment. The substitution of one known element for another would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution would have yielded predictable results. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claims 37 and 47, Palermo discloses the invention substantially as claimed as shown above, but fails to disclose the motorized drive system comprises a gearbox.  Kiester teaches a rotating and/or oscillating surgical device (para [0017]) comprising a gearbox (para [0017]; [0022]-[0026]; [0040]-[0048]; Figs. 4-5C and 7-8C). It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the drive system of Palermo with the drive system having the gearbox, as taught by Kiester, since they are known equivalents for performing the same function of rotating and/or oscillating the intraluminal member during surgical treatment.  The substitution of one known element for another would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution would have yielded predictable results. KSR, 550 U.S. at, 82 USPQ2d at 1396.

Claims 40, 50, and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo (US 2010/0125276), as applied to claims 33 and 43 above, in view of Tal (US 2009/0270889, hereinafter “Tal”).  Palermo discloses the invention substantially as claimed, as shown above, but fails to disclose the step of injecting sclerosant into the vein.  Tal discloses a similar vascular treatment apparatus comprising an elongated intraluminal member shaped and dimensioned for passage through blood vessels of a subject, wherein the intraluminal member is rotated and oscillated within the vessel for ablating blood vessels and for treating thrombosis (abstract; para [0014-0015]). Tal teaches the device comprises a source of sclerosant and fluid channel for delivering the sclerosant to the distal end of the intraluminal member (para [0025, 0028]).  Tal discloses “In this manner, physical perturbation by the wire may be synergistically combined with drug treatment to improve device efficacy.” (para [0025]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Palermo to introduce a source of sclerosant for the purpose of providing drug treatment to improve device efficacy when rotating within the vessel, as taught by Tal.  

Claims 33, 43, 40, 50, and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tal (US 2005/0055040, hereinafter “Tal”) in view of Palermo (US 2010/0125276).  Tal discloses the invention substantially as claimed including a method of treating a vein (abstract), comprising:
	advancing an intraluminal member (12) from an access site and into a vein (Fig 1; para [0047]), wherein a distal end (18) of the intraluminal member comprises a vein wall disruptor (para [0051, 0053]); 
	injecting sclerosant into the vein (para [0052-0053]; sclerosant infusion port 22); and
	rotating the intraluminal member (12) or portion thereof in a first direction with a motorized drive system (24) coupled to the intraluminal member or portion thereof, the motorized drive system comprising a motor drive circuit and a motor (para [0052, 0068, 0077] – motor activated to for automatic rotation and thus it is obvious the motor 24 has a motor drive circuit).
	However, Tal fails to disclose detecting one or more of entanglement or over penetration of the intraluminal member or portion thereof with vein tissue and changing the direction of rotation of the intraluminal member or portion thereof.  Palermo teaches a similar method of treating a vein comprising advancing an elongated intraluminal member (elongate flexible member 38 of drilling device 12) from an access site and into a vein (para [0013, 0037]) and a motorized drive system coupled to the intraluminal member, the motorized drive system comprising a motor drive circuit (14) and a motor (56).  Palermo teaches the motor drive circuit measures a rotational load on the drive shaft and when the load is above a threshold value, the motor drive circuit is programmed to reverse the motor and thus change the direction of rotation of the intraluminal member or portion thereof.  “In one example, threshold value can be set to reverse direction when loose tissue wrapping occurs allowing the user to continue advancing or pull back the luminal drilling system with minimal force. If the rotational direction is not reversed, excessive loose tissue wrapping may cause the rotating tip to become trapped and make it difficult for the user to pull back or advance” (para [0016]).  Thus, Palermo teaches detecting entanglement of the intraluminal member or portion thereof with vein tissue when loose tissue wrapping occurs.  In addition, Palermo teaches “the threshold value can be set to allow for rotation in one direction when the user is advancing the elongate member into the occlusion with an acceptable axial push force, but the threshold will be exceeded and the controller will reverse direction of the motor, typically when the user is applying too large of an axial push force to the elongate member” and thus teaches detecting overpenetration of the intraluminal member.  When the threshold value is exceeded, the direction of rotation of the intraluminal member or portion thereof is automatically changed (para [0016] para [0035]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tal such that the motor was connected to a motor drive circuit that measured a rotational load on the drive shaft and changed the direction of rotation of the intraluminal member when one or more of entanglement or over penetration of the intraluminal member or portion thereof with vein tissue was detected for the purpose of minimizing inadvertent damage to tissue and the device and allowing the user to continue advancing or pull back the intraluminal member with minimal force.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771